Citation Nr: 0603991	
Decision Date: 02/10/06    Archive Date: 02/22/06	

DOCKET NO.  05-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969 and from September 1970 to September 1974.  
He served in Vietnam from October 1967 to October 1968 and 
from June 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in St. Louis, Missouri, that determined new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

The veteran's accredited representative argues that a 
February 2004 communication from the VA failed to inform the 
veteran of the evidence necessary to reopen his claim and was 
therefore not in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board essentially agrees 
with this assertion.  Notation was made in the communication 
that the veteran had previously been denied service 
connection for PTSD and had been notified of the decision by 
letter dated December 31, 1996.  However, there was no 
further discussion as to what constituted new and material 
evidence in the communication.

The Board is also concerned by the complex procedural history 
presented by the evidence of record.  In this regard, a 
review of the record reveals that service connection for PTSD 
was denied by rating decision dated December 16, 1996.  By 
letter dated December 31, 1996, the veteran was informed that 
service connection for PTSD was denied.  Received on February 
18, 1997, was a statement from the veteran in which he 
indicated he was attaching a discharge summary report from a 
VA medical center in November 1995 when he was given 
diagnoses of PTSD and polysubstance abuse.  Military 
personnel records were associated with the folder and by 
rating decision dated in November 1997, it was stated that 
service connection for PTSD "continues to be denied."

A notice of disagreement with that rating action was received 
in June 1998.  Also on June 13, 1998, a statement of the case 
was issued denying service connection for PTSD.  The 
statement of the case referred to the notice of disagreement 
as being dated June 4, 1998.  However, subsequent 
determinations by the RO have referred to the December 1996 
rating decision as being the date of the last final 
disallowance of record.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
requirements for the submission of new 
and material evidence sufficient to 
reopen a previously denied claim.

2.  Thereafter, the AMC or RO should 
readjudicate the issue on appeal.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

